Title: John Adams to John Quincy Adams, 13 March 1794
From: Adams, John
To: Adams, John Quincy


          
            Dear John
            Philadelphia March 13. 1794
          
          This morning I had the Pleasure of your Letter of the 2d of this month. The Town meeting did itself honour by its judicious Result. But there has not been the Same Wisdom in New York nor

Philadelphia: nor is there equal Wisdom and Decision in either house of Congress. All that has been done has been to restrain and moderate the constant disposition to rashness Intemperance and Madness.
          Mr Fauchet is a very different Man from Genet and is pursuing a different system.
          I am glad to hear you have been busy and wish you may be more so. Your Letters always give me Pleasure but I can easily Admit your Apology for Writing so seldom as I well remember when I was of your Age and standing at the Bar. A few Lines however now and then would not cost you much time and would give me great Comfort.
          Proteus will never merit your Friendship and is not worth your Enmity. Do him Justice but court neither his Ill Will or Good Will. You have made him feel your Superiority to him, and it may not be amiss, and you will have Opportunities enough for it, to put him now and then in mind of it, by making him see his own Ignorance and Absurdity.
          The Decline of my beloved Mother is a sourse of Melancholly to me, which I cannot and ought not to dissipate. My You and I my dear son fulfill our Duties in Life as well as she has done. We can never be too sensible of the Obligations We are under to this worthy Woman. She is about to leave a World on fire for Abodes of Innocence Peace and Bliss. Such is my Faith, and without it I should be in despair.
          The Defection of certain New England Characters from what I think the line of their Duty and the true Interest of their Country, will oblige me to remain here I fear till the End of the session. This however in Confidence. I have a great Aversion to a War by Implication and Construction. We may be too soon compelled into it very expressly. But I am determined to do all that may depend on me to keep it off as long as possible. I am my Dear son / Your Affectionate Father
          
            John Adams
          
        